Citation Nr: 0712649	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-04 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 through 
November 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his chronic obstructive pulmonary 
disease (COPD) was caused while he was stationed in Alaska, 
and worked outside in below freezing temperatures.  
  
The veteran submitted numerous subsequent VA and private 
medical records, including pulmonary function tests, 
reflecting a diagnosis and continued treatment for COPD, as 
well as numerous other medical conditions.  The veteran 
submitted evidence as well as testified at his travel board 
hearing that he was exposed to extreme temperatures, 
sometimes reaching lower than 60 degrees below Fahrenheit, 
while he was stationed in Alaska.  Finally, the veteran 
submitted a medical opinion from his pulmonologist dated 
February 2007, which noted that the veteran had a diagnosis 
of COPD, and further stated that the dyspnea and the 
respiratory condition could be due to exposure to cold 
weather when he was in Alaska.  

It is unclear from the record if the veteran's current 
condition regarding his above-listed condition is related to 
his in-service exposure to extremely cold temperatures while 
stationed in Alaska.  Based on the evidence of record, the 
Board is unable to determine the etiology of the veteran's 
COPD, i.e., whether the veteran's current condition is due to 
his active military service, as opposed to other intercurrent 
causes.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See 
Charles v. Principi, 16 Vet. App. 370 (2002) (where there is 
competent evidence of a current disability and evidence 
indicating an association between the disability and active 
service, there must be competent evidence addressing whether 
a nexus exists).  Therefore, a VA examination should be 
obtained to resolve these issues.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
his current respiratory condition, to 
include COPD.  The claims file should be 
provided to and reviewed by the examiner.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiners should be accomplished and 
any such results must be included in the 
examination report.  Based on examination 
findings, historical records, including 
history of smoking, as well as medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to the etiology of the veteran's COPD, 
including the likelihood that it was 
medically caused by below freezing 
temperatures in service.  A complete 
rationale must be provided for all 
opinions given.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



